DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3, 6, and 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 30, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youngwerth et al. (US 2019/0226531), as evidenced by Erhard et al. (US 2015/0345569; hereinafter “Erhard”).

Claim 1
Youngwerth a clutch system, said clutch system comprising:
a generally cylindrical clutch basket (410) comprising a sidewall, a closed first end (see FIG. 6, bottom end) and an open second end (see FIG. 6, upper end);
a plurality of removable pins (430) attached to said sidewall,
a plurality of frictions disks (415) mounted in said clutch basket, said friction disks (415) comprising a plurality of positioning tabs extending out from a periphery of each of said friction disks; 
wherein said positioning tabs are configured for engagement with at least one adjacent removable pin removably attached to said sidewall.
[AltContent: arrow][AltContent: textbox (Positioning tabs)]
    PNG
    media_image1.png
    540
    684
    media_image1.png
    Greyscale

It is noted that there are similar pins in FIGS. 4, 5, 7-14 and these figures may substitute for FIG. 6 above with similar parts corresponding to the same recitations and sharing the same last two digits. For example, the pins are reference numbers 430, 730, 1130, or 1330 depending on the embodiment.


Claim 2
The alternative of FIGS. 7 and 8A of Youngwerth discloses wherein each of said positioning tabs (see annotated FIG. 8A below) is configured for engagement with a single removable pin (730). Similarly, FIGS. 12A and 14A also disclose each tab engaging only a single pin.
[AltContent: arrow][AltContent: ][AltContent: textbox (Tab)]
    PNG
    media_image2.png
    538
    550
    media_image2.png
    Greyscale


Claim 4
The alternative of FIG. 4 of Youngwerth discloses wherein said side wall comprises a plurality of depressions (422), wherein said removable pins (430) are each positioned within a separate depression, wherein a surface of said pin configured for engagement with said positioning tabs of said driven disc extends beyond (outwardly of) an inner surface of said side wall (see FIGS. 4 and 6). Alternatively, in the same way, 

Claim 5
The alternative of FIGS. 11 and 12A of Youngwerth discloses wherein each of said positioning tabs comprises a depression configured to match a profile of each of said removable tabs (see annotated FIG. 12A below).
[AltContent: textbox (Depression)][AltContent: arrow][AltContent: textbox (Tab)][AltContent: arrow][AltContent: ]
    PNG
    media_image3.png
    502
    692
    media_image3.png
    Greyscale

Claim 7
Youngwerth, FIG. 7 and 8A, as modified according to claim 1 discloses wherein said side wall comprises a plurality of pin dowels (720) on an interior surface (as modified so that the pin feature is on the outer clutch disks instead of or in addition to .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youngwerth (embodiment of FIGS. 7 and 8A), as evidenced by Erhard according to the rejection of claim 1, in view of Youngwerth (embodiment of FIG. 11).
As claim 8 is best understood, the embodiment of FIGS. 7 and 8A does not disclose that the pin, i.e., the sleeve, is attached to the pin dowel “by a clip.” However, the embodiment of FIG. 11 discloses the pin (1130) is attached to the end of the hub via a slip (1150). It would have been obvious to one having ordinary skill in the art to have modified the embodiment of FIGS. 7 and 8A to have used the same attachment mechanism as in FIG. 11 since this is a simple substitution of one known pin attachment for another to yield predictable results (See MPEP 2141) and in this case would allow the pin to be attached at different locations not aligned with the pin which could pull the pins radially against the hub depending on the chosen location of the screw on the clip end.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851.  The examiner can normally be reached on M-Th 9AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACEY A FLUHART/Primary Examiner, Art Unit 3655